     2:20-cr-00542-RMG         Date Filed 03/23/21         Entry Number 27         Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


UNITED STATES OF AMERICA                                           CASE NO.
                                                               2:20-cr-00542-RMG
v.

                                                         NOTICE OF REQUEST FOR
KELSEY JACKSON                                          PROTECTION FROM COURT
                                                             APPEARANCES


COMES now by the undersigned attorney, Christopher Geel, moves this Court for an Order of
Protection from any court appearances in the above-referenced case for the period of:
                              May 10, 2021 through May 21, 2021
                              June 7, 2021 through June 18, 2021
        This request is being made as the undersigned attorney will be traveling out of the State
during these times and will be unavailable. The above-referenced case has not been scheduled for
trial or plea at this time. This request for an Order of Protection is not done for purposes of
delaying the prosecution of this matter. Therefore, the undersigned attorney respectfully requests
that this Court issue him an Order of Protection.

                                                    On this day, March 23, 2021 it is
                                                    RESPECTFULLY SUBMITTED,


                                                    s/Christopher R. Geel
                                                    Christopher R. Geel
                                                    GEEL LAW FIRM, LLC
                                                    P.O. Box 21771
                                                    Charleston, SC 29413
                                                    843-277-5080

CERTIFICATE OF SERVICE: I hereby certify that on March 23, 2021, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system. I certify that all participants
in the case are registered CM/ECF users and that service will be accomplished by the CM/ECF
system.

s/Christopher R. Geel
Christopher R. Geel
Attorney for Defendant
